MEMORANDUM **
Richard Roy Scott appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 actions as a sanction for failure to comply with court orders and local rules. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Thompson v. Hous. Auth. of L.A., 782 F.2d 829, 831 (9th Cir.1986) (per curiam) (dismissal for failure to comply with pretrial procedures mandated by court orders and local rules); De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990) (vexatious litigant order). We affirm.
The district court did not abuse its discretion by dismissing Scott’s actions for failure to comply with court orders and local rules after warning Scott that noncompliance could result in the dismissal of his actions. See Thompson, 782 F.2d at 831.
The district court did not abuse its discretion by declaring Scott a vexatious litigant. Scott was given notice and opportunity to oppose the pre-filing order, the district court specified Scott’s history of frivolous and burdensome filings, and its order was narrowly tailored to remedy Scott’s particular abuses. See De Long, 912 F.2d at 1146.
Scott advances no argument challenging the district court’s dismissal of the actions or imposition of the vexatious litigant order. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.2003) (explaining that issues not argued on appeal are deemed abandoned).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.